Citation Nr: 1307329	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right hip disability, to include arthritis of the right hip, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1950 to November 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims of service connection. 

In July 2012 and November 2012 decisions, the Board remanded these issues for additional development.

The Veteran requested, and was scheduled for a hearing before a Veterans Law Judge at the RO on January 16, 2003.  The Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's right knee disability, which manifested first several years after his service separation, is not related to active service.

2.  The Veteran's right hip was not incurred in service and is not attributable directly, or aggravated by a service-connected disability.




CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  A right hip disability was not incurred in or aggravated by service, or proximately due to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a February 2008 letter, prior to the date of the issuance of the appealed May 2008 rating decision.  The February 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Board notes that not all of the Veteran's service treatment records are available in this case as they are fire-related.   All available evidence pertaining to the Veteran's claims has been obtained.  The record reflects that the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC). In January 2007, NPRC advised VA that the Veteran's service treatment records had been destroyed in a fire in 1973.  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  The Board observes that in a February 2007 correspondence, the Veteran indicated that the NPRC informed him that his records had been burned in the 1973 fire.  He was also afforded an opportunity to supplement the record with additional evidence.  Therefore, the Board finds that additional efforts to obtain these records would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining such records. 

The Veteran was also provided with a VA examination in September 2012.  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the September 2012 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

The Veteran contends that he has a right knee disability related to service.  He additionally asserts that he has right knee arthritis and a right hip disability, to include arthritis, secondary to his right knee disability.  In his June 2008 statement, he indicates that he injured his right knee during service in July or August 1954 when he fell down some stairs landing on a cement floor.  He states that he landed in an awkward position with his knee in a twisted position and he hit his face on the ground whereby breaking a large piece of his front tooth.  He indicates that he was mainly treated for his broken tooth and was told to go back to work.  The Veteran further states that he limped around for a day or two without treatment.  However, in other statements submitted during the appeal period, the Veteran reported treatment at the Clark Air Force Base Hospital in the Philippines following this incident. 

As an initial matter, as noted above, not all of the Veteran's service treatment records are available in this case as they are fire-related.  However, of the available records there is a September 1954 record showing that the Veteran was treated for a lacerated lip.   His November 1954 separation examination was negative for complaints or treatments related to a right knee or right hip disability.

Post-service records include an April 1980 letter from C. Andras, M.D. who noted that the Veteran reported that he first began to have difficulty with his right knee about five weeks before.  The Veteran reported no known injury but he was a welder and squatted and duck walked considerably during his work.  Dr. Andras noted that x-rays taken in April 1980 demonstrated a tear of the medial meniscus in the posterior horn.  

A January 1981 hospitalization record reiterates that the Veteran first began to have difficulty with his right knee in the spring of 1980 when he noticed pain and swelling.  He underwent an open meninscectomy and reported improving after the initial surgery but in the fall of 1980 he reinjured his right knee as he was forcing an electrical receptacle into a wall.  
 
An October 2006 hospital record notes the Veteran's report of having right knee injuries in 1979 when he had a meniscus injury.  He also stated that he had aches and pains over the next 25 years.  The October 2006 admission record provided a diagnosis of severe degenerative osteoarthritis of the right knee.  He underwent a right total knee replacement.  

In letters dated in January and November 2007, H.D. Scott, III, M.D. noted the Veteran's report of twisting his right knee in service, and having intermittent pain thereafter until he had meniscal surgery.  Dr. Scott noted that the Veteran was "indeed injured in the Arm Forces in 1954 and probably sustained a medial meniscus tear that was later treated by Dr. Andras with an arthroscopic meniscectomy".  Dr. Scott opined that the Veteran subsequently developed posttraumatic arthritis involving his knee. 

Per the July 2012 remand instructions, the Veteran underwent a VA examination in September 2012.  The examiner noted that after the service, the Veteran worked in power plants including working in a coal yard doing maintenance then working as a welder.  He reported that he worked in Operations toward the end of his career because of knee problems.  He indicated that after he left the military and was working in power plants, about a year later he was doing a lot of climbing and his right knee began to bother him.  He reported that his knee was painful for 3 or 4 days and then the symptoms would decrease.  This continued until he reported to Dr. Andras in April 1980.  The examiner noted that Dr. Andras indicated that the Veteran reported that he first began to have difficulty with his right knee about five weeks before and that he was a welder who squatted and ducked walked considerably during his work.  X-rays suggested a tear of the medial meniscus in the posterior horn which resulted in a medial meniscectomy.  The Veteran reported that he filed this knee surgery as a worker's compensation claim and was awarded $10,000.  He did improve after the surgery but about 5 months after the surgery in the fall of 1980, he injured his right knee when he was "forcing an electrical receptacle into the wall." An arthroscopy was done which revealed chondromalacia.  An open medical meniscectomy was carried out as well as a retinacular release.  It was noted that a January 1981 x-ray showed no evidence of fracture, soft-tissue calcification, bone destructionor radiopaque loose body and the radiologist did not describe arthritis on the x-ray.  The Veteran reported that he continued to work from 1981 until 1992 when he retired.  He noted that his right knee did not "cause too much trouble".  He reported that around 2005 he started having right knee pain again which resulted in a total right knee replacement.  He then reported that in 2007 he had his kneecap replaced which resulted in yet another surgery in 2008.  He eventually underwent another arthroscopy because his "knee was catching".  The examiner also noted that November 2007 letter written by Dr. Scott where he indicated that the Veteran probably sustained a medial meniscus tear that was later treated with an arthroscopic meniscectomy which resulted in posttraumatic arthritis involving the knee.

The Veteran currently had a diagnosis of status post total knee arthroplasty, right knee, for degenerative arthritis.  The examiner noted that Dr. Scott's November 2007 letter was speculative.  He noted that there was no proof that the Veteran's in-service fall caused a medial meniscus tear and in fact, the Veteran worked in a rather strenuous capacity from the time of his discharge in 1954 up until the time he was seen by Dr. Andras in 1980.  Dr. Andras notably gave a history of 5 weeks of symptoms and the Veteran in fact applied for worker's compensation a cause for that knee injury and knee pain.  The examiner noted that it was well known and well documented in the literature that a total medial meniscectomy was a definite precursor and cause of later degenerative osteoarthritis which is what the examiner considered to have occurred in this case.  Based upon the Veteran's history of surgical treatment plus the period of time from an alleged knee injury in 1954 with strenuous work undertaken until 1980, the examiner would consider that it was not likely that the Veteran's fall in service gained rise to any knee condition or knee arthritis.  Rather, it was his work-related injury that produced the meniscus tear and then the total meniscectomy with over the years resulted in the Veteran developing osteoarthritis which led to a total knee arthroplasy with several revisions.

Regarding the Veteran's hip disability, the examiner noted that the Veteran did not have a diagnosed hip condition.  The Veteran reported that for the last 2 years he had become aware of soreness in the lateral side of his right hip and lateral thigh extending to the right low back area.  X-rays of the right hip were negative.  The diagnosis was no right hip pathology.  The examiner noted that the Veteran's symptoms in his right lower extremity from the right knee upwards toward the lateral aspect of his right hip and into his buttock and low back area were all related and caused by the Veteran's right knee and his abnormal gait.  The Veteran had no hip disability but rather pain in his right lower extremity extending proximally because of his abnormal gait.

Service Connection for Right Knee Disability

As noted above, the a portion of the Veteran' s service treatment records have not been associated with the claims file due to their unavailability as a result of the 1973 fire in St. Louis, Missouri.

Of the available records there is a September 1954 record showing that the Veteran was treated for a lacerated lip.  There are no records which document an in-service right knee injury and based on review of the evidence, there does not seem to be objective evidence of a right knee disability or related complaints until 1980.  However, the Board acknowledges that the Veteran is competent as to his assertions of falling and twisting his knee during service and having problems ever since that time.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran's statements have been inconsistent with regard to onset and continuity of symptoms (in varying statements over the years - i.e. those made in 1980 vs. most recently around the time he filed for service connection), the Board find his reports of an in-service fall and injury to his knee are credible. 

Despite the credible reports of an in-service knee injury, when considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds however, that service connection for a right knee disability is not warranted.

There is a current diagnosis of status post total knee arthroplasty, right knee, for degenerative arthritis; hence, the first element of service connection is satisfied.  However, the evidence must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this instance however, service connection for arthritis on a presumptive basis is not warranted as the first evidence of arthritis is the October 2006 admission record which noted a diagnosis of severe degenerative osteoarthritis of the right knee.  The record does not show manifestations of arthritis within one year of the Veteran's service separation.  

Regarding service connection on a direct basis, the Board notes that while the Veteran at his September 2012 VA examination reported ongoing right knee pain since service, the first evidence of complaints of post-service right knee pain is the April 1980 letter from C. Andras, M.D., who noted that the Veteran reported that he first began to have difficulty with his right knee only about five weeks before.  

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to his assertions that he has had symptoms of these disabilities since service.  While the Veteran reports knee complaints since service, his separation examination report is negative for any treatment, complaint, or diagnosis pertinent to the right knee.  Moreover, during treatment in 1980 and 2006 he reported an onset of knee complaints decades following service.  This documented medical history is in conflict with his more current assertions that his current symptoms have continued since service.  The Board places greater probative weight on the history reported in April 1980 as such history was obtained in conjunction with treatment versus in connection with a pending claim for compensation benefits.  Furthermore, the history reported in April 1980 is consistent with subsequent records in January 1981 and October 2006 which place the onset of symptoms in approximately 1979 or 1980 well after service.   

As the Veteran was not diagnosed with a right knee disorder until many years after service and there was a significant period between his service and his post-service complaints of right knee pain where the medical record was silent for complaints of a knee disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Having found that there is no credible evidence of a continuity of symptomatology since service, the Board notes that the relationship between his right knee disability and service will turn on the conflicting medical opinions of record addressing the possibility of such a relationship.  

As noted above, in a November 2007 letter, Dr. Scott noted that the Veteran was injured in the Arm Forces in 1954 and "probably sustained a medial meniscus tear that was later treated by Dr. Andras with an arthroscopic meniscectomy".  

Conversely, the September 2012 VA examiner specifically found that it was not likely that the Veteran's fall in service gained rise to any knee condition or knee arthritis

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the September 2012 VA examiner's opinion to be the most probative.  Regarding the November 2007 letter of Dr. Scott that indicated that the Veteran sustained a right knee injury and "probably sustained a medial meniscus tear", the Board notes that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

Additionally, while the November 2007 letter related the Veteran's right knee disability to service, no rationale was provided for this opinion and the physician did not provide any specific evidentiary or medical basis for the opinion.  Significantly, Dr. Scott did not discuss the prior treatment records that place on onset of symptoms well after service.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In contrast, the September 2012 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran, when concluding that the Veteran's claimed right knee disability was not related to the Veteran's service.  Significantly, the examiner noted that Dr. Scott's November 2007 letter was speculative as there was no proof that the Veteran's in-service fall caused a medial meniscus tear and in fact, the Veteran worked in a rather strenuous capacity from the time of his discharge in 1954 up until the time he was seen by Dr. Andras in 1980.  The examiner also noted that the Veteran's right knee disability was in all likelihood a result of a work-related injury that produced the meniscus tear and then the total meniscectomy with over the years resulted in the Veteran developing osteoarthritis which led to a total knee arthroplasy with several revisions.  

Significantly, in his November 2007 letter Dr. Scott did not address the Veteran's strenuous post-service work which resulted in Worker's Compensation award.  Unlike the September 2012 VA examiner, Dr. Scott did also not address the Veteran's contentions in a 1980 treatment report that his right knee pain had begun only 5 weeks ago.  For these reasons the Board finds the September 2012 VA examiner's assessment to be the most probative.  

Given that the most probative opinion is against a finding of a relationship between a right knee disability and service, the Board finds that service connection is not warranted.

Service Connection for Right Hip Disability

The Board initially notes that there is a question as to whether the Veteran has a current right hip disability.  The September 2012 VA examiner specifically indicated that the Veteran did not have a diagnosed hip condition as X-rays of the right hip were negative and the diagnosis was no right hip pathology. 

While complaints of right hip pain have been noted throughout the record, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).

The Board notes however that even if the Veteran was found to have a current diagnosed right hip disability, the claim must still be denied as a matter of law.

The Board notes that the Veteran asserts that he has right knee arthritis, right hip disability, and right hip arthritis all secondary to his right knee disability.

However, as discussed above, service connection has not been established for a right knee disability as the most probative opinion is against a finding of a relationship between a right knee disability and service.   As such, service connection may not be established for a right hip disability, as secondary to a service-connected right knee disability, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In addition, there is simply no competent, probative, medical evidence or opinion even suggesting a relationship between any right hip disorder and service and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361   (Fed Cir. 2001). 

Lay Considerations

In summary, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his and his representative's statements in which they asserted their belief that the Veteran's claimed right knee disorder is related to an in-service fall and a right hip disorder is secondary to his right knee disability.

The Board has considered the lay statements provided by the Veteran and his representative.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are generally not competent to opine as to medical etiology or render medical opinions.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) ("Sometimes the layperson will be competent to indentify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  That is, the Veteran is competent to report that he has right knee and right hip pain; however, he is not competent to state that his right knee disability is a result of his in-service fall or that his right hip pain is a result of his knee disability.  Moreover, as noted above, the Board has found the Veteran's reports of a continuity of symptoms since service to lack credibility.   Accordingly, the Board has placed greater probative weight on the conclusions reached by the VA examiner, who, as a medical professional, is competent to render opinions regarding medical matters. 

As the preponderance of the evidence is against the Veteran's claims, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right hip disability, to include arthritis of the right hip, to include as secondary to a right knee disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


